Citation Nr: 0817332	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  94-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for varicose veins of 
the left leg.  

2.	Entitlement to service connection for bilateral knee 
disorders.  

(The issues of entitlement to service connection for a low 
back disorder and for a left shoulder disorder are in remand 
status and not considered in this document.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
from April to May 1979, and from January to September 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Several of the issues on appeal, including service connection 
for varicose veins, pes planus, a bilateral knee disorder, 
and a low back disorder were denied by the Board in an 
October 1997 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an August 1999 Order, following a Joint Motion for Remand 
and to Stay Further Proceedings.  The parties requested that 
the Court vacate the Board's October 1997 decision as to the 
issues of service connection for varicose veins, a bilateral 
knee disorder, and a low back disorder and remand the issues 
so that the Board could schedule the veteran for a hearing on 
appeal, obtain additional private medical records, and 
provide more specific reasons and basis for the denial of 
service connection.  The Court granted the joint motion and 
remanded the case to the Board.  The Court dismissed the 
issue relating to service connection for pes planus.  

The veteran testified at a hearing at the RO before a Member 
of the Board in June 2000.  While the Judge who presided over 
that hearing is no longer with the Board, the veteran, in 
correspondence received by VA in February 2006, elected to 
continue appellate consideration without an additional 
hearing.  A transcript of the hearing is on file.

The case was remanded by the Board in November 2000.

By decision dated in August 2006, the Board denied the issues 
of service connection for varicose veins of the left lower 
extremity and bilateral knee disorders.  The appellant 
continued his appeal to the Court, and the Board's decision 
was vacated pursuant to a March 2008 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings.  The Court 
granted the joint motion as to these issues and remanded the 
case to the Board.

One issue developed for appellate review is service 
connection for varicose veins.  The evidence does not 
demonstrate that any varicose veins have been clinically 
established on the right side, and appellant has at times 
reported no problem on that side.  As such, the issue is 
recharacterized as set forth on the title page to more 
accurately reflect the disability at issue.


FINDINGS OF FACT

1.	Varicose veins of the left leg are demonstrated on 
examination for entry into active duty in May 1966.  
Accordingly the disorder pre-existed entry into all active 
duty periods.

2.	Preexisting varicose veins are not shown to have 
chronically increased in severity during any of the veteran's 
periods of active duty.  

3.	A bilateral knee disorder, now diagnosed as patellofemoral 
syndrome, was not evident during the veteran's first two 
periods of service and is not shown to have been caused by 
any in-service event.

4.	A bilateral knee disorder was not noted at the time of 
entry into the third period of active duty in January 1991, 
and the veteran is presumed to have been in sound condition. 

5.	The evidence of record unequivocally establishes that 
bilateral knee disabilities existed prior to service.  

6.	The pre-existing bilateral knee disabilities unequivocally 
were not permanently made worse during service.

CONCLUSIONS OF LAW

1.	Varicose veins of the left leg pre-existed entry into all 
periods of active duty and were not aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306.  (2007).

2.	A bilateral knee disorder was neither incurred in nor 
aggravated during the veteran's first two periods of service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.	The bilateral knee disorders clearly and unmistakably 
existed at entrance into the veteran's third period of 
service and clearly and unmistakably bilateral knee disorders 
were not aggravated during service, thus the presumption of 
soundness is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001, November 2001, June 
2003, March 2005, and May 2005 the RO notified the appellant 
of the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

Regarding the veteran's claim for service connection for 
varicose veins, as previously noted review of the record 
shows no specific mention of varicose veins in the right leg 
and the veteran has not claimed this disability in this 
extremity.  On examination by VA in August 2003, the examiner 
stated that his review of the record found specific findings 
of varicose veins in the left leg only, with no evidence that 
the disability has been noted in the right lower extremity.  
Therefore, this discussion will be confined to varicose veins 
in the left leg.  

On examination at entry into active duty in 1966, varicose 
veins of the left leg were noted.  Thus, this disorder pre-
existed his first period of active duty.  The service medical 
records do not show that the veteran had any complaints of 
his varicose veins and they were not noted at the time of his 
examination for separation from his first period of service.  
During the veteran's brief second period of service, in April 
and May 1979, the veteran was treated for complaints that his 
left leg had been hurting for approximately three days, with 
onset after an episode of running.  Physical examination at 
that time showed painful varicose veins in the calf of the 
left leg.  The veteran continued to complain of left leg 
pain, despite the use of support hose.  A medical board 
evaluation was performed, which found that his disorder had 
preexisted service and his release was recommended and 
accomplished.  

During the time between the veteran's second and third 
periods of active duty, the veteran was evaluated on several 
occasions for complaints of left leg pain that were found to 
be associated with varicose veins.  Support hose was 
recommended.  On examination in January 1991, at the time the 
veteran was ordered to active duty in support of Operation 
Desert Shield/Storm, physical examination showed no 
abnormalities related to the veteran's lower extremities or 
vascular system.  In June 1991, he was treated for complaints 
of pain in the left leg after playing softball.  His history 
of varicose veins was reviewed.  Tenderness was noted in the 
veteran's calf and the assessment was of overuse syndrome.  
In August 1991, the veteran was treated in the emergency room 
for complaints that included left leg pain.  At that time, it 
was noted that he had a history of left leg varicosities for 
years that had been aggravated when he was called for active 
duty for the Persian Gulf Crisis.  On examination for 
demobilization from service, there were no clinical findings 
relating to his varicose veins.  

An examination was conducted by VA in December 1992.  At that 
time, no varicose veins were noted.  

Review of service department treatment records, dated in 
1993, show that the veteran had been evaluated by his private 
physician for his varicose vein disorder and had been advised 
to undergo a vein stripping procedure to treat his, now 
prominent varicose veins.  A vein ligation was performed in 
October 1993.  

In an August 2000 statement, the veteran's private physician 
indicated that he had treated the veteran for various 
disorders, including right shoulder, low back and lower 
extremity disabilities.  The disorders included the veteran's 
varicose veins.  The physician rendered an opinion that the 
varicosities of the veteran's lower extremities were 
exacerbated during course of his service in the military.  No 
basis for this opinion was offered, and it does not appear 
that the claims file was reviewed.

An examination was conducted by VA in June 2003.  At that 
time, varicose veins of the left lower extremity with 
sacculated varicosities in the left calf region were 
diagnosed.  Another examination was performed in August 2003 
for the purpose of obtaining a medical opinion regarding 
whether the veteran's varicose veins had increased in 
severity as a result of military service.  After review of 
the record and examination of the veteran, the examiner 
stated that he could find no record of an increase in 
severity during the veteran's first period of service, but 
there were indications of aggravation in 1979.  It was not 
clear whether this was above and beyond the natural progress 
of the disease and to state so would be to result to 
speculation.  The examiner indicated that there was no 
statement regarding an increase in severity of the vein 
condition until the veteran was sent for venous stripping in 
1993.  

The board finds that the record shows that the veteran 
entered service in 1966 with varicose veins in his left leg.  
Therefore, the varicose veins in the left leg preexisted 
service.  There is no indication in the record that this 
disorder increased in severity during the first period of 
service.  The preexisting varicose veins were, as the 
veteran's private physician indicated, temporarily 
exacerbated by his second and third periods of service, but 
examination in December 1992 was completely negative for 
findings of varicose veins.  The VA examiner indicated in 
August 2003 that the veteran did not undergo a permanent 
increase in the severity of the vein condition until 1993, 
when surgery was recommended.  Under these circumstances, the 
Board does not find that the veteran's preexisting varicose 
vein disorder underwent a chronic increase in severity during 
any of his three periods of service.  As such, service 
connection must be denied.  

Regarding the veteran's claim for service connection for a 
bilateral knee disorder, review of the record from the 
veteran's first two periods of active duty show no complaint 
or manifestations of a knee disability.  After review of the 
medical records following the veteran's second period of 
service, no knee pain is noted until several years after 
separation.  As such, service connection based upon the first 
or second periods of service is not warranted.  

On examination for entry into service in January 1991, the 
veteran complained of having chronic knee pain.  The 
veteran's medical history report at that time showed that he 
reported having had swollen knee joints and intermittent 
swelling of the knees.  A decrease in range of motion of the 
knees was not reported.  As the veteran was not noted on 
examination for entry into his third period of service to 
have a bilateral knee disorder, his knees are presumed to 
have been in sound condition at that time.  
38 U.S.C.A. § 1111.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 38 C.F.R. § 3.304(b)(1).

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
determined that 38 U.S.C.A. § 1111 mandates that, to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. See also VAOPGCPREC 3-2003 (July 16, 
2003).  The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993). The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable." Vanerson, 12 Vet. 
App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd 
Coll. Ed. 1988)). See also Crippen v. Brown, 9 Vet. App. 412 
(1996).

Review of the record shows that the veteran had complaints of 
knee pain in private treatment records dated in 1989 and 
1990.  On those occasions, degenerative changes were 
demonstrated on MRI studies of the left knee conducted in 
February 1990, which were consistent with meniscal 
disability.  In October 1990, the veteran had complaints of 
right knee pain when crepitus was noted.  An X-ray study 
reportedly showed minimal sclerosis of the medial tibia 
plateau, without spurring.  The impressions were moderately 
severe impingement syndrome and chondromalacia patella of the 
right knee.  Therefore the Board finds that veteran's 
bilateral knee disorder is shown by both physical examination 
and laboratory study to have clearly and unmistakably existed 
prior to his entrance into active duty in January 1991.  

The question now is whether the bilateral knee disorder was 
aggravated during service.  See VAOPGCPREC 3-2003 (to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service).  

Service treatment records show that the veteran had 
complaints of knee pain in June 1991, after playing softball.  
Overuse syndrome was diagnosed.  He was evaluated again 
several days later for continued complaints of pain.  At that 
time, patellofemoral syndrome was diagnosed.  The veteran 
underwent physical therapy for his bilateral knee complaints 
and, on examination for demobilization from service, in 
August 1991, bilateral patellofemoral syndrome was diagnosed.  

An examination was conducted by VA in December 1992.  At that 
time, examination showed the knees to be stable to anterior 
and posterior drawer as well as to varus and valgus stress.  
There was no effusion and no patellofemoral crepitus.  The 
diagnosis was of bilateral knee pain, with X-ray studies 
showing no evidence of degenerative joint disease and with 
normal range of motion.  

In an August 2000 statement, the veteran's private physician 
indicated that he believed that the veteran's had undergone 
an exacerbation of his bilateral knee disorder during the 
course of his military service.  On examination by VA in 
August 2003, a VA examiner assessed the veteran as having 
patellofemoral syndrome with chondromalacia patellae by MRI 
and residuals, and stated that it was not possible to 
document any traumatic changes other than the veteran's 
history that the knee pain had increased, without resulting 
to speculation.  

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing bilateral knee disorder clearly 
and unmistakably was not aggravated during the third period 
of service.  Prior to the third period of service, the 
veteran had complaints of knee pain and was diagnosed as 
having left meniscal disability on MRI study and moderately 
severe impingement syndrome and chondromalacia patella of the 
right knee.  During service he was found to have overuse 
syndrome and patellofemoral syndrome.  On examination by VA 
following service in December 1992; however, physical and X-
ray examination was essentially normal and the only diagnosis 
was bilateral knee pain.  The examiner who evaluated the 
veteran in August 2003 rendered an opinion that it would be 
speculative to state that there had been an aggravation of 
the bilateral knee disorder during service.  As such, the 
medical evidence does not show a chronic worsening of the 
veteran's bilateral knee disorder during his third period of 
active duty.  As such, the Board finds that the presumption 
of soundness at entrance is rebutted, and the evidence of 
record clearly and unmistakably shows that the veteran had 
bilateral knee disabilities prior to entering service in 
January 1991 and that clearly and unmistakably the knee 
disabilities were not aggravated by service. Accordingly, 
service connection for bilateral knee disorders is denied.  


ORDER

Service connection for varicose veins of the left leg and 
bilateral knee disorders is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


